Citation Nr: 1331059	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  04-42 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), as a result of personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied service connection for PTSD.

This case was previously before the Board in February 2008 when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2011, the Board denied the claim of service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court), which in February 2013 issued a Memorandum Decision that vacated the Board's decision and remanded the case for readjudication. 


FINDING OF FACT

The Veteran's current acquired psychiatric disability, to include PTSD, is not the result of a disease or injury in service, including a personal assault during service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For claims based upon in-service personal assault, VA must advise the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the claim was readjudicated after the provision of proper VCAA notice in a Supplemental Statement of the Case issued in May 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  VA's duty to notify has been satisfied.

Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, Social Security Administration (SSA) records, and VA treatment records.  The inclusion of SSA records also reflects compliance with the February 2008 Board remand instructions.  Stegall, 11 Vet. App. 268 (1998). 

The Veteran was not afforded a VA examination in conjunction with his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the February 2013 Memorandum Decision, the Court did not find error with respect to the Board's assessment of the Veteran's credibility or lack thereof.  However, the decision was vacated and the case was remanded for the Board to provide a more thorough discussion of why a VA examination was not warranted.  Specifically, the Court noted that the Board did not address the medical evidence of treatment in service for a rectal fissure or the evidence of a deterioration of the Veteran's work performance after the alleged assault.  

The Board has reviewed the service treatment record dated in May 1985 showing complaints of bright red blood after stool and constipation for one month, with a diagnosis of possible anal fissure.  The Veteran has pointed to this treatment as evidence of the injuries received in the claimed assault.  That is a possible interpretation of the treatment report; however, as discussed below, the events surrounding the claimed assault were witnessed by multiple disinterested people who contradicted the Veteran's version of the event.  The Veteran has also provided varying and inconsistent versions of the event.  In short, the Veteran's report is incredible and the treatment in May 1985, does not alter that fact.  

With regard to the reported decrease in performance, the Veteran's service personnel records show that he had received discipline prior to the March 1985 altercation.  Prior infractions included failure to wear a seat belt, using another airman's meal card to obtain lunch, and failure to account for all classified material.  On the same day as the altercation, the Veteran was reprimanded for "unlawfully striking" another airman on the head.  Thus, the pattern of deteriorating conduct did not begin after the incident in question, but merely continued along the same path.   

The Board has also considered the statements and specific assertions made by the Veteran in a June 2013 submission regarding other possible supporting evidence of sexual assault.  He stated that he requested a transfer after the alleged sexual assault because he did not want to serve in the same unit as his assailant, that he had later requested discharge from service, that his depression and explosive panic disorders had caused him to become violent towards his wife, that he had been treated for alcohol and substance abuse on many occasions, that he had harbored homicidal intentions towards his attacker and his commanding officer and had refused to follow orders from anyone, and that he had suffered financial difficulties and been incarcerated and hospitalized for mental illness since the incident.  

The statement that the Veteran requested discharge from service is specifically contradicted by the record in that his service personnel records show he appealed his discharge asserting a desire to continue to serve.  There is no evidence regarding the claim that he asked for a duty reassignment, although the record does show that he was placed in correctional custody after the incident but continued to violate orders.  With respect to the other listed factors which may support the Veteran's claim of assault in service, at least to the point of providing an examination, the Board notes that these are of limited evidentiary value because of their possible relationship to the Veteran's other mental health diagnoses, including schizophrenia.  In addition, their significance is clearly overshadowed by the evidence that the assault in question did not occur as the Veteran has alleged.

A medical opinion can serve to provide credible supporting evidence of a personal assault.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. Apr. 2011); 38 C.F.R. § 3.304(f)(5).  In this case, as discussed below, the Board has found the reports of an in-service personal assault to be incredible, because of the Veteran's inconsistent statements and contradictory contemporaneous evidence.  An examination could not serve to transform the Veteran's credibility, and an examiner could not find credible supporting evidence for an incredible stressor. 

Although the Veteran has been given diagnoses in addition to PTSD, there is no evidence that those diagnoses may be related to service.  The only in-service event reported by the Veteran consists of the incredible report of an in-service assault, and there is no other evidence that a current psychiatric disability was present in service or for years thereafter, or that a current disability is otherwise related to service.  A VA examination is therefore not necessary. See McLendon, 20 Vet. App. at 79; Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible). 

Under McLendon, a VA examination is warranted where the record does not contain sufficient information to make a decision on the claim.  20 Vet. App. at 79.  That is not the case here.  Rather, the information of record is sufficient for the Board to conclude that the incident in service - cited by the Veteran and various medical providers as the cause of his psychiatric disabilities - did not occur in the manner described.  As noted above, an examination would not alter the Board's conclusions on this point.  Therefore, even under the low threshold of McLendon, an examination is not warranted.

The Board finds that all necessary development has been accomplished and the duty to assist has been satisfied.  The Board will proceed with an appellate review of the claim on the merits.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Standards Governing PTSD Claims

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

Under 38 C.F.R. § 3.304(f)(3), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In a statement filed in July 2013, the Veteran asserted that the Board should apply the provisions of 38 C.F.R. § 3.304(f)(3), related to PTSD resulting from fear of hostile military or terrorist activity, rather than 38 C.F.R. § 3.304(f)(5), governing PTSD resulting from personal assault.  The Federal Circuit has recently held that "§ 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist;" and that those provisions are not applicable to fear of fellow service members.  Acevedo v. Shinseki, --F.3d--, No. 2012-7115, 2013 WL 2450628, at 3 (Fed. Cir. June 7, 2013).  As such, the provisions of 38 C.F.R. § 3.304(f)(3) are not applicable.

For PTSD claims based upon in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013). 

In addition a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board typically adjudicates all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran. 

Factual Background

The Veteran contends that he was sexually assaulted during an in-service fight.  Service treatment records do not show complaints or treatment for any psychiatric disorder; nor do they refer to sexual assault.  Service treatment records do show that in mid-May 1985, the Veteran was treated for complaints of bright red blood after stools and some constipation for about one month.  There was some rectal tenderness but no hemorrhoids were felt or seen.  His prostate was normal and his hemoculture was negative.  The provider diagnosed a probable fissure.  However, there was no reference to trauma either in the Veteran's reports or clinical findings. 

The Veteran has provided numerous post-service statements in which he asserted that he was sexually assaulted during a fight.  Personnel records, dated in March 1985, confirm that he was disciplined for instigating a fight.  The incident report determined that the Veteran started the fight while he was off base at a bowling alley. 

The description of the incident in service records was described as follows: While off duty, the Veteran went to a bowling alley.  He ran into another airman who was curious about a rumored incident at work involving the Veteran.  During conversation with this airman, the Veteran became upset after mistaking the source of a statement being related to him.  He thought the airman had made the statement, rather than quoting someone else.  He asked the airman to go outside and started a fist fight.  Following the fight, the airman reported the Veteran to the military police.  The Veteran asserted that the airman made racial slurs prompting him to fight, but further investigation could not confirm his reports. 

A female witness, who was also in the Air Force, provided a statement shortly after the fight.  She stated that she witnessed the fight and the preceding events leading to the fight.  She reported that the Veteran instigated the fight, and she tried to stop it.  She also related that she had been the Veteran's companion that night, and that the Veteran had asked her to lie about the incident. 

The Veteran's service personnel records show that on his performance evaluations between April 1982 and December 1984 he was awarded 8s and 9s out of a possible 9 in each category.  Records also show that in April 1983 he received a letter of reprimand for wrongfully obtaining a meal at the base dining facility using another airman's meal card.  In September 1983 he was counseled for failure to wear seat belt while driving.  And in January 1985 he received a letter of admonishment for failure to account for all classified security material, specifically two keycards, one which was marked destroyed but was still present and one which was missing with no information as to what was done with it.  Then in March 1985 he received a letter of reprimand for unlawfully striking a fellow airman on the head.  This incident occurred on the same day as the separate fight with another airman outside the bowling alley detailed above.

The Veteran received an Article 15 punishment for his involvement in the March 1985 fight.  In a June 1985 statement, the Veteran continued to assert that he did not instigate the March 1985 fight.  That same month, he was discharged after minor disciplinary infractions, including the March 1985 fight and other various infractions occurring both before and after the fight.  He was given a general discharge under honorable conditions. 

The evidence does not show psychiatric treatment until several years following service.  VA treatment records, dated in October 1990, show that the Veteran was referred for drug abuse treatment. 

VA treatment records beginning in 1998 and continuing to the present reflect psychiatric treatment with several diagnoses including schizophrenia, PTSD, and depressive symptoms.  Most of the complaints centered on current stressors, such as domestic relationships, unemployment or housing instability.  However, the Veteran occasionally identified an in-service personal assault as a stressor.  The first instance was noted in July 1999 VA treatment records.  

The Veteran reported intrusive memories relating to the March 1985 fight.  He asserted that the assailant tried to sodomize him with a bat.  His account indicated that multiple service members were involved in the fight.  However, in August 2000 VA treatment notes he denied a history of assault.  His reported history changed again in December 2000 VA treatment records, where he affirmed having a history of assault before, during, and after service. 

In August 2001, the SSA awarded the Veteran disability benefits, effective February 1999, based upon a depressive disorder and degenerative joint disease of the left knee.  In March 2004 VA treatment notes, he referred to being sexually assaulted during a fight in service. 

The Veteran filed a PTSD claim in July 2004.  He reported that on July 21, 1984 he was present at a bowling alley and ran into a member of his squadron.  He recalled that the squadron member began yelling racial slurs and forced him outside.  The squadron member attacked him and was able to sodomize him with a stick.  Nonetheless, he was charged with dereliction of duty.  He recalled until that incident he was in good standing in the military and had received high scores for his performance. 

VA treatment records, dated in September 2005, reflect that psychological testing indicated the presence of a moderate level of depression and PTSD based upon personal assault. 

In a February 2006 statement, the Veteran provided a similar recollection of the incident except that he recalled being attacked by a squadron member and two unidentified assailants and that it occurred in October 1984.  The attack was prompted by an earlier incident at work. 

In November 2009, the Veteran provided another stressor statement.  He reported being attacked by three men sometime in the spring of 1985.  The attack was prompted by J.M., a fellow airman, blaming him for changes in their work schedule.  The attack was not reported until many years later.  However, in a different statement submitted during the same month, the Veteran recalled that the incident was reported to the police.  The Veteran's wife also submitted a lay statement at this time reiterating that the Veteran continues to experienced psychiatric symptoms. 

The Veteran's ex-girlfriend also submitted a statement in December 2009.  She had lived with the Veteran from approximately 1990 through 1994.  She witnessed the Veteran having sleep disturbances and recalled that he reported being gang raped during active service. 

VA treatment records from February 2010 confirmed that the Veteran continued to receive psychiatric treatment. 

A private psychiatric evaluation in June 2013 yielded a diagnosis of PTSD, chronic, possibly related to the incident of sexual assault in service.  The Veteran reported to the doctor that a few days after the assault he was seen for bruises, tears, and fissures in the anal area as a result of forceful penetration.  The provider did not have access to the Veteran's military records and based his opinion on the statements made by the Veteran.

Since the Court's decision, the Veteran has also submitted additional argument with respect to his claim.  In a statement submitted in June 2013, the Veteran said that he requested a transfer after the alleged sexual assault because he did not want to serve in the same unit as his assailant, that he had later requested discharge from service, that his depression and explosive panic disorders had caused him to become violent towards his wife, that he had been treated for alcohol and substance abuse on many occasions, that he had harbored homicidal intentions towards his attacker and his commanding officer and had refused to follow orders from anyone, and that he had suffered financial difficulties and been incarcerated and hospitalized for mental illness since the incident.  



Analysis

The most recent medical records indicate a diagnosis of PTSD due to military sexual trauma.  The pertinent issue is whether there is credible evidence that a personal assault occurred.  38 C.F.R. § 3.304(f)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1477, 1481 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

Service records do not corroborate the Veteran's reports of a sexual assault, but do contain a detailed account of the Veteran's involvement in the March 1, 1985 fight.  They show that the Veteran instigated the fight and that it involved only one other airman. 

At that time, the Veteran did not make any assertions regarding a sexual assault by the other party or about additional persons being involved in the fight.  Instead, the Veteran asserted that the other party used racial slurs to prompt the altercation.  Service records show that the fight was witnessed, and that the witnessing party did not report a sexual assault. 

None of the parties (including the Veteran) reported at the time that the fight involved more than the Veteran and another airman.  The in-service investigation did not corroborate the Veteran's assertions that the other party instigated the fight.  They contain statements from all witnesses to the fight.  The Board finds the service records to be thorough, consistent, and plausible in their findings.  Thus, the Board considers the service records to be highly probative.  Owens, 7 Vet. App. 429 (1995). 

The Veteran has provided his own varying accounts of the incident where he reported being sexually assaulted during an in-service fight.  Although details vary, all of his reports relate to a single fight outside a bowling alley that was started over a prior work incident.  In the Veteran's reports, there were variations regarding the date of the incident, number of people involved, and whether it was reported to authorities.  Compare Veteran's statements in July 2004, February 2006, and two statements dated in November 2009.  In support of his claim, the Veteran also submitted statements from his current wife and ex-girlfriend.  The Board notes that the ex-girlfriend reports that the Veteran informed her in the early 1990s that he was ganged raped during service. 

Given the Veteran's inconsistent reports and the reports of the parties and witnesses to the fight, the Board finds the Veteran's report of an in-service sexual assault (or assaults) to be incredible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

As discussed above, the service treatment and service personnel records do contain information which should be considered as possible supporting evidence of assault.  The Veteran has pointed to his May 1985 treatment for a rectal fissure as evidence of the injuries received in the assault.  However, the treatment record does not reference either any complaints of trauma related by the Veteran or evidence of trauma observed by the medical provider.  Rather, the medical provider diagnosed a "possible" fissure, indicating that the nature of the problem was not entirely clear.  Also, the Veteran reported his symptoms to the provider as having developed over the previous month, which is inconsistent with the Veteran's description of a violent assault requiring medical treatment.  Thus, the fact that the Veteran was treated for a rectal fissure is of diminished evidentiary value given the circumstances and is outweighed by the evidence against the Veteran's claim, including the repeated inconsistent statements.

In addition, while the service personnel records do show a deterioration in the Veteran's work performance, they also document that he had received discipline prior to the March 1985 altercation.  He was cited for failure to wear a seat belt, using another airman's meal card to obtain lunch, and failure to account for all classified material.  In fact, on the same day as the altercation at issue here, the Veteran struck another airman on the head and was given a letter of reprimand.  While the Veteran's behavior did worsen after the incident in question, the record shows that deterioration of his conduct began prior to the incident.  As such, the change in performance is of diminished evidentiary value and is clearly overshadowed by the evidence against the Veteran's claim of personal assault.

With respect to the Veteran's recent statements regarding symptoms or factors which might support the claim for personal assault in service, the Board finds that it is of little value when compared with the evidence against the claim.  The record specifically contradicts the Veteran's assertion that he requested discharge from service; rather it shows that he appealed his discharge asserting a desire to continue to serve.  There is also no evidence regarding the claim that he asked for a duty reassignment, although the record does show that he was placed in correctional custody during which time he was reprimanded for being away from his duty station without permission, taking a rest break without permission, and being disrespectful to a superior.  The other listed factors, while among those listed by 38 C.F.R. § 3.304(f)(5) as potentially supporting a claim of PTSD due to personal assault, in the Veteran's case they are of diminished probative value because of the other possible causes.  Moreover, the evidence of the Veteran's lack of credibility and the non-occurrence of the assault alleged outweighs the limited value of these reported symptoms.  

Similarly, the Board finds the Veteran's ex-girlfriend and wife's statements to have less probative value because they were not witnesses to the fight and were only relating a history provided by the Veteran that has been deemed incredible by the Board. 

To the extent that healthcare providers suggest a personal assault occurred during service, the Board also discounts the probative value of such statements.  The healthcare providers all relied on the incredible statements of the Veteran.  An assessment based on an inaccurate history supplied by a veteran is of no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's account of his medical history and service background). 

Although the Veteran has been diagnosed as having a depressive disorder and paranoid schizophrenia (a psychosis), there is no evidence that these disorders are related to service.  The Veteran has not reported in-service psychiatric symptoms or a continuity of symptoms beginning in service.  Other than the reports linking PTSD to in-service sexual assault, there is no evidence that the currently diagnosed psychiatric disabilities are otherwise related to service.  Moreover, to the extent that any such psychiatric disabilities have been shown, records refer to the same incident in service as that claimed for PTSD.  Therefore, the rejection of this incident serves so eliminate the existence of an event in service.

Presumptive service connection is applicable for psychoses if manifested to a degree of 10 percent or more within a year of service; or that is identified in service and at any time thereafter.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The evidence does not show evidence of a psychosis until a number of years following service.  There is no evidence of a psychosis until 1998, approximately 13 years after service.  The Board finds that service connection for a psychiatric disability is not warranted under the presumptive provisions.  See id.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a psychiatric disability, to include PTSD, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


